DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

 Response to Amendment
This action is in response to the RCE filed on 02/18/2022. The amendments filed on 12/27/2021 have been entered Accordingly Claims 1-2,4-12 and 14-20 are pending. The previous rejections of claims 1-2,4-12 and 14-20 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 12/27/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et. al. (U.S. 20090318809, December 24, 2009)(hereinafter, “Okamura”) in view Suri (U.S. 8805043, August 12, 2014)(hereinafter, “Suri”), Kishimoto (U.S. 20070112266, May 17, 2007)(hereinafter, “Kishimoto”) and Wong (U.S. 20150133786, EFD November 8, 2013)(hereinafter, “Wong”).
Regarding Claim 1, teaches: Okamura teaches:  An ultrasound diagnostic apparatus (Fig. 1, [0049]) comprising: 
 an ultrasound probe (Fig. 1, element 12, [0049]);  
a processor configured to transmit and receive an ultrasound beam to and from a subject using the ultrasound probe and converts a received signal output from the ultrasound probe into an image to generate a B-mode image of the subject (Fig. 1, element 23, B-mode processing unit, [0055], Fig. 1, element 25, an image generation unit, [0051], [0057-0058]; 
and to determine an imaging part of the subject using the B-mode image, the imaging part being an anatomical part (Fig. 10, element 201, target microstructure, [0104] and [0110-0112]); 
and an imaging condition memory that stores, in advance, (1) a plurality of imaging conditions for each part which are set for each of a plurality of the imaging parts, and (2) imaging conditions for part determination which are common to the plurality of imaging parts(“The internal memory part 29 stores a predetermined scan sequence, an exclusive program for realizing a microstructure extraction function according to each embodiment, a control program for performing an image generation and display process, diagnosis information (patient IDs, views by doctors, and so forth), a diagnosis protocol, transmission and reception conditions, a CFAR process control program, a body mark generation program, and other groups of data. Further, the internal memory part 29 is also used for storing images in the image memory 26 as necessary. The data in the internal memory part 29 can also be transferred to an external peripheral device via the interface part 30.” [0062]; “…based on correlative information between tomograms, an amount of movement in position of the ultrasonic probe 12 or similarity between the tomograms is calculated, and a tomogram frame interval suitable for extraction of a target microstructure is calculated based on the calculated result. Based on the tomogram frame interval thus calculated, the microstructure extraction process as described in the first embodiment is performed. Based on the calculated frame rate, for example, of the ultrasonic probe 12, a tomogram frame interval suitable for extraction of a target microstructure is calculated. When stop of movement of the ultrasonic probe 12 is detected, a similar process as the process at the time of stop of movement of the ultrasonic probe 12 in the ultrasonic diagnostic apparatus according to the second embodiment is performed. Based on similarity between the calculated tomograms, a microstructure extraction process as described in the first embodiment is performed between a current frame and a frame which greatly varies from the current frame in similarity. When similarity is always high in more than a predetermined certain number of tomograms stored in the image memory 26, it is judged that movement of the ultrasonic probe 12 has stopped, and a process similar to the process at the time of stop of movement of the ultrasonic probe 12 in the ultrasonic diagnostic apparatus according to the second embodiment is performed.” [0110-0112),  
with regards to limitations wherein the processor generates the B-mode image using (2) the imaging conditions for part determination stored in the imaging condition memory (Okamura teaches, Fig. 1, element 29, internal memory part, [0062]) 
and wherein the processor selects an imaging condition for each part corresponding to a determination result from (1) the plurality of imaging conditions for each part stored in the imaging condition memory when it is determined that the part determination has been completed, and generates the B-mode image using the selected imaging condition for each part (Okamura teaches: Fig. 10, element 201, target microstructure, [0104] and [0110-0112]), and a control processor that control operations of the ultrasound diagnostic system and implements programs to allow the system to function and perform image generation. The control processor implements a microstructure extraction function and a control program for performing image generation and display and performs operations or controls of the various processes [0061]. The extraction process is started when a group of necessary parameters are provided and the instructions are given for the shift. The volume scan is acquired and stored. Representative value of a reference region with respect to each image is computed and used in performing the extraction to generate a plurality of difference images corresponding the image data [0090]. The extraction process if performed until an image freezes or an instruction to finish the mode is presented (see Fig. 8) [0092]. This process of change from extraction to freeze or finish is conducted gradually since the changes are not sporadic.
Okamura is silent with regards to the stored in advanced, pattern data and imaging conditions for each part being used to generate the B-mode image.
Okamura does not teach: the imaging part being an anatomical part and to determine that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial emission state in a case no structure is visualized in the B-mode image;
And does not explicitly state:  wherein the processor generates the ultrasound image using the imaging conditions for part determination stored in the imaging condition memory when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state.
Suri in the field of intelligent databases for assisting in ultrasound systems teaches: “…we introduce at least the following novel concepts: (A) Intelligence Knowledge Data Base Reconstruction: we mimic the histologist and a physician…(B) Ethnicity/Race/Age/Gender Classification/Nature of the Disease: we also introduce a new concept where the mimicking information is assisted by the nature of the disease in a human; and (C) Guiding Marker in Design of the Intelligent Database…” (column 4, lines 45-56); “Referring now to FIG. 1, the overall system 100 of an example embodiment includes collecting the patient information (such as anatomy, ethnicity, race, gender, age, other demographics, etc.) 110 and storing this information in an aligned database system 112. The aligned database system 112 can also include a classification database as described in more detail below. The aligned database system 112 can be used for storage of prior carotid scans for one or more patients and structured based on patient demographics. The database system 112 can also be used for storage of other information, such as the patient demographic information. This complete statistical and visual information for a patient can be used to generate spatial pixel information and related images, which can be made available to a sonographer or vascular surgeon or neuroradiologist or cerebral neuroradiologist or cardiologist, or other system user. The demographic background of the patient, including anatomy, ethnicity, gender, age, medical history, and the like, can be collected when the patient arrives for the carotid or other anatomical scan. This information can be stored in the database 112…Note that the align database system 112 can have multiple databases and finds the closest match for the input. In FIG. 1, aligned database 112 is shown to have four attributes: anatomy, ethnicity (included with demographic information), gender, and age. It will be apparent to those of ordinary skill in the art that other patient attributes or characteristics may similarly be retained in the database 112.” (column 7, lines 17-56).
Since Okamura has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in the processing capabilities of Okamura the capability of using stored in advance pattern data and imaging conditions for generating ultrasound images and determine an imaging part being an anatomical part as taught in Suri for creating and using intelligent databases that utilizes image data to classify the data (Suri, Abstract).
  
Suri does not teach determination of the ultrasound probe being in an aerial emission state or a contact state in a case a certain structure is visualized or not.
Kishimoto in the field of ultrasound diagnostic systems and methods teaches with regards to the different states, aerial emission state and contact state: a judging section, Fig. 1, element 22, that judges whether the probe is left in the air (i.e. aerial emission state) and a control section, Fig. 1, element 26, that outputs a command function to the transmit/receive section based on the signal from the judging section which is displayed (see Figs. 1 and 6) [0028-0029]. The probe when determined is in contact with the surface of the subject drives a signal based on the command from the control section for ultrasonic wave transmission supplied to the probe from the transmit/receive section to irradiate a region on the subject, the received reflected echo signals are converted into a digital signal from which a reconstructed image is generated from [0029-0030]; Specifically, the variance is measured as having characteristics, such as "brightness is high and variance is large" when the probe is left in the air as compared to when the test subject is imaged, and the variance is stored in the storage section. The B image judging unit 13 outputs a left-in-the-air detection signal when the integrated value is a high level for a certain period of time or greater in the entire image or the region of interest, or when the calculated variance is larger than the set variance (threshold). The setting of the conditions of the integrated value and the variance of the B image judging unit 13 can be optionally conducted by the operator with the operation console 30.[0035]; “Step 101: In regard to the probe 10 being left in the air, when the judging section 22 detects (Ta) that the integrated value of the brightness of the B image has exceeded the preset threshold for a certain period of time or greater, or when the calculated variance is greater than the set variance (threshold) it is assumed that the probe 10 is left in the air. On the other hand, when the integrated value of the brightness does not exceed the preset threshold, or when the computed variance is smaller than the set variance (threshold), the processing of step 101 is repeatedly conducted. This threshold is set beforehand with the operation console 30 so that the brightness of the B image becomes whitish when this value has been exceeded. At the same time that the judging section 22 detects the brightness of the B image, the drive condition of the probe 10 (e.g., the transmission voltage relating to the transmitted ultrasonic wave, the number of transmitted waves, the repetition frequency, the transmission range of the ultrasonic beam, etc.) or the frame rate of the B image, is identified and saved as data in the storage section (not shown).” [0039-0040]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the processor of the combination Okamura and Suri to determine whether the ultrasound probe is in an aerial emission state or a contact state with the subject; and wherein the processor generates the ultrasound image using the imaging conditions for part determination stored in the imaging condition memory when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state as taught in Kishimoto “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Kishimoto, [0008]).
Kishimoto teaches variance comparisons between the region of interests to determine if the probe is in contact or aerial state. Variance is larger when the probe is left in the air rather than in contact with a subject. Kishimoto is silent to a certain structure is visualized in the contact state.
Wong in the field of ultrasound diagnostic systems and methods teaches determination that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial emission state in a case no structure is visualized in the B-mode image as seen in Figs. 2-3, [0031-0034][0046][0076][0079-0080]. “Decoupling of the transducer 12 from the patient is detected. Any detection technique may be used. In one embodiment, air adjacent to the transducer is detected from the scan data. Air may lack speckle, so a speckle threshold is applied to detect the air. In other embodiments, air is detected by a consistent lack of echo signals. Low backscatter may indicate air. A same signal for a sufficiently long time (e.g., 10 seconds) may indicate air. In other embodiments, motion of the probe is detected regardless of detecting any air. If the probe rotates away and/or moves away from the patient as shown by anatomy or speckle tracking, displacement away from the patient is detected. The ultrasound system continuously (e.g., real-time), periodically, or occasionally analyzes the acquired data to determine whether the transducer 12 is touching the patient. If the transducer transitions away from the patient, such as shown in FIG. 3, this transition is detected. The sonographer may be involved in conversation, may be examining other sensors or information in a patient room, or may otherwise be distracted or change focus away from scanning. Similarly, the sonographer may be, at least temporarily, done scanning and imaging the patient.” [0031-0032]; “The monitoring of act 52 performs the same detection as used in act 44. When the data indicates no air or signals associated with coupling to tissue, displacement back to the patient is detected. By repeating the detection, a change in coupling between the transducer 12 and the patient may be detected. In alternative embodiments, different detection is used to monitor for coupling than is used for detecting decoupling. For example, signal amplitude or transducer motion with tissue tracking is used to detect decoupling. The monitoring for return to coupling is performed with speckle analysis. If speckle is detected for a location, sub-region, or substantial amount (e.g., 60%) of the field of view, coupling is identified as having occurred.” [0046]; “The display 24 operates to generate an image from data provided by the image processor 22. The display 24 receives scan converted ultrasound data and displays an image. An image is generated for each frame of data. For real-time ultrasound imaging, the display 24 receives frames of data and displays a sequence of ultrasound images each representing the region 14 or overlapping portions thereof. Images responsive to the scans of the patient are displayed on the display 24 during normal scanning.” [0079].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination Okamura, Suri and Kishimoto to determine that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial emission state in a case no structure is visualized in the B-mode image as taught in Wong “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Wong, [0008]).
Regarding Claim 2, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Okamura teaches an ultrasound probe (Fig. 1, element 12, [0049]) and performing part determination using the ultrasound image and conditions (Fig. 10, element 201, target microstructure, [0104] and [0110-0112]). The control processor implements a microstructure extraction function and a control program for performing image generation and display and performs operations or controls of the various processes [0061]. The extraction process is started when a group of necessary parameters are provided and the instructions are given for the shift. The volume scan is acquired and stored. Representative value of a reference region with respect to each image is computed and used in performing the extraction to generate a plurality of difference images corresponding the image data [0090]. The extraction process if performed until an image freezes or an instruction to finish the mode is presented (see Fig. 8) [0092]. This process of change from extraction to freeze or finish is conducted gradually since the changes are not sporadic.
Okamura does not explicitly state: wherein the processor does not perform a part determination when it is determined that the ultrasound probe is in the aerial emission state and performs the part determination when it is determined that the ultrasound probe has been changed from the aerial emission state to the contact state with the subject.
Kishimoto in the field of ultrasound diagnostic systems and methods teaches a judging section, Fig. 1, element 22, that judges whether the probe is left in the air (i.e. aerial emission state) and a control section, Fig. 1, element 26, that outputs a command function to the transmit/receive section based on the signal from the judging section which is displayed (see Figs. 1 and 6) [0028-0029]. The probe when determined is in contact with the surface of the subject drives a signal based on the command from the control section for ultrasonic wave transmission supplied to the probe from the transmit/receive section to irradiate a region on the subject, the received reflected echo signals are converted into a digital signal from which a reconstructed image is generated from [0029-0030].
Since Okamura has the software and hardware capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Okamura the teachings of probe state determination to perform a function when the probe is in a contact state and not perform a function when in aerial emission as taught in Kishimoto “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Kishimoto, [0008]).
Regarding Claim 4, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
With regards to limitations: wherein the processor gradually changes the imaging conditions from the imaging conditions for part determination to the selected imaging condition for each when the part determination has been completed, Okamura further teaches: a part determination unit that determines an imaging part of the subject using the ultrasound image generated by the imaging unit (Fig. 10, element 201, target microstructure, [0104] and [0110-0112]), and a control processor that control operations of the ultrasound diagnostic system and implements programs to allow the system to function and perform image generation. The control processor implements a microstructure extraction function and a control program for performing image generation and display and performs operations or controls of the various processes [0061]. The extraction process is started when a group of necessary parameters are provided and the instructions are given for the shift. The volume scan is acquired and stored. Representative value of a reference region with respect to each image is computed and used in performing the extraction to generate a plurality of difference images corresponding the image data [0090]. The extraction process if performed until an image freezes or an instruction to finish the mode is presented (see Fig. 8) [0092]. This process of change from extraction to freeze or finish is conducted gradually since the changes are not sporadic.
Regarding Claim 5, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
With regards to limitation wherein the processor generates the B-mode image using the imaging condition for part determination, Okamura teaches: Fig. 10, element 201, target microstructure, [0104] and [0110-0112], and a control processor that control operations of the ultrasound diagnostic system and implements programs to allow the system to function and perform image generation. The control processor implements a microstructure extraction function and a control program for performing image generation and display and performs operations or controls of the various processes [0061]. The extraction process is started when a group of necessary parameters are provided and the instructions are given for the shift. The volume scan is acquired and stored. Representative value of a reference region with respect to each image is computed and used in performing the extraction to generate a plurality of difference images corresponding the image data [0090]. The extraction process if performed until an image freezes or an instruction to finish the mode is presented (see Fig. 8) [0092]. This process of change from extraction to freeze or finish is conducted gradually since the changes are not sporadic.
Okamura is silent with regards to the stored imaging conditions being used to generate the ultrasound image.
Okamura does not explicitly teach: wherein the processor generates the ultrasound image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of frames.
Suri in the field of intelligent databases for assisting in ultrasound systems teaches: “…we introduce at least the following novel concepts: (A) Intelligence Knowledge Data Base Reconstruction: we mimic the histologist and a physician…(B) Ethnicity/Race/Age/Gender Classification/Nature of the Disease: we also introduce a new concept where the mimicking information is assisted by the nature of the disease in a human; and (C) Guiding Marker in Design of the Intelligent Database…” (column 4, lines 45-56); “Referring now to FIG. 1, the overall system 100 of an example embodiment includes collecting the patient information (such as anatomy, ethnicity, race, gender, age, other demographics, etc.) 110 and storing this information in an aligned database system 112. The aligned database system 112 can also include a classification database as described in more detail below. The aligned database system 112 can be used for storage of prior carotid scans for one or more patients and structured based on patient demographics. The database system 112 can also be used for storage of other information, such as the patient demographic information. This complete statistical and visual information for a patient can be used to generate spatial pixel information and related images, which can be made available to a sonographer or vascular surgeon or neuroradiologist or cerebral neuroradiologist or cardiologist, or other system user. The demographic background of the patient, including anatomy, ethnicity, gender, age, medical history, and the like, can be collected when the patient arrives for the carotid or other anatomical scan. This information can be stored in the database 112…Note that the align database system 112 can have multiple databases and finds the closest match for the input. In FIG. 1, aligned database 112 is shown to have four attributes: anatomy, ethnicity (included with demographic information), gender, and age. It will be apparent to those of ordinary skill in the art that other patient attributes or characteristics may similarly be retained in the database 112.” (column 7, lines 17-56).
Since Okamura has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in the processing capabilities of Okamura the capability of using imaging conditions for generating ultrasound images as taught in Suri for creating and using intelligent databases that utilizes image data to classify the data (Suri, Abstract).
Suri does not teach determination of the ultrasound probe being in an aerial emission state or a contact state with the subject
Kishimoto in the field of ultrasound diagnostic systems and methods further teaches a method for detecting if the probe has been left in the air (i.e. aerial emission state), based on the integrated value of the brightness of the image exceeding a threshold for a period of time or greater or when the calculated variance is greater than the set variance threshold. Otherwise when the integrated valueof brightness does not exceed the preset threshold or the computed variance is smaller than the set variance the processing step is repeatedly conducted [0039]. The judging section at the same time, “detects the brightness of the B image, the drive condition of the probe 10 (e.g., the transmission voltage relating to the transmitted ultrasonic wave, the number of transmitted waves, the repetition frequency, the transmission range of the ultrasonic beam, etc.) or the frame rate of the B image, is identified and saved as data in the storage section…” [0040]; “The drive condition saved in the processing of step 101 is matched with a drive condition (mode where the transmission voltage is high, mode where the number of transmitted waves is high, mode where the repetition frequency is large, mode where the scanning range of the ultrasonic beam is narrow, etc.) where a rise in the temperature of the probe 10 occurs that was actually measured beforehand in the design stage, or with the frame rate of the B image. On the basis of this matching result, the starting time (Tb) of the freezing of the ultrasonic wave transmission system is set.” [0042] (see Fig. 6).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Okamura and Suri to determine when the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and maintain the ultrasound probe in the aerial emission state for a predetermined set number of frames as taught in Kishimoto to suppress the rise in probe temperature (Kishimoto ,[0038]) and set the starting time of the freezing of the transmission system based on the matching result that includes the frame rate of the image (Kishimoto, [0042]).
Regarding Claim 6, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the processor generates the B-mode image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of frames, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
Regarding Claim 7, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Okamura further teaches: wherein the ultrasound probe includes a motion sensor that detects an amount of movement of the ultrasound probe (Fig. 10, element 101, microposition sensor, [0104]),
with regards to the limitations: and the processor generates the B-mode image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected by the motion sensor is equal to or greater than a predetermined threshold value, Okamura teaches a control processor that control operations of the ultrasound diagnostic system and implements programs to allow the system to function and perform image generation [0061]. The microposition sensor detects amount of movement in position of the probe and calculates a frame interval appropriate for extraction of a target microstructure. Based on the movement information detected the process is changed to a stop of movement or probe process using time frame interval information computed at that time [0104-0107].
Okamura does not teach changing from contact to aerial emission state based on a threshold value.
Kishimoto in the field of ultrasound diagnostic systems and methods further teaches a threshold corresponding to temporal change in the brightness of the images, if the delivered threshold exceeds the preset threshold for a certain period of time or greater it is determined as the probe is left in the air (i.e. aerial emission state) [0086].
Since Okamura has the software and hardware capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate changing from contact to aerial emission state based on a threshold value as taught in Kishimoto “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Kishimoto, [0008]).
Regarding Claim 8, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the ultrasound probe includes a motion sensor that detects an amount of movement of the ultrasound probe, and the processor generates the B-mode image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected by the motion sensor is equal to or greater than a predetermined threshold value, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.
Regarding Claim 9, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Okamura further teaches: wherein the processor transmits and receives the ultrasound beam according to ultrasound beam scanning conditions (transmission and reception conditions, [0062]),
 and generates the B-mode image from the received signal according to B-mode image generation conditions (image quality condition setting, [0064-0065]), 
and the imaging conditions include the ultrasound beam scanning conditions and the B-mode image generation conditions (image quality condition setting, [0064-0065]).
Regarding Claim 10, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the processor transmits and receives the ultrasound beam according to ultrasound beam scanning conditions and generates the B-mode image from the received signal according to B-mode image generation conditions and the imaging conditions include the ultrasound beam scanning conditions and the B-mode image generation conditions, is substantially similar in scope with corresponding limitations recited in Claim 9 and is therefore, rejected under the same rationale.
Regarding Claim 11, the claim limitations are the intended usage of Claim 1, since the references cited in Claim 1 have system and methods capabilities, the limitations are as such rejected under the same rationale.
Okamura teaches: A method for controlling an ultrasound diagnostic apparatus including an ultrasound probe (Fig. 1, [0049]), the method comprising:
a step of transmitting and receiving an ultrasound beam to and from a subject using the ultrasound probe and converting a received signal output from the ultrasound probe into an image to generate an ultrasound image of the subject (Fig. 1, element 25, an image generation unit, [0051] and [0057-0058]) according to set imaging conditions (amount of movement of ultrasonic probe, [0104] and [0110-0112]);
Okamura does not teach: a step of an imaging part being an anatomical part and to determine that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial emission state in a case no structure is visualized in the B-mode image;
Okamura is silent with regards to the stored in advanced, pattern data and imaging conditions for each part being used to generate the B-mode image.
And does not explicitly state:  wherein the B-mode image is generated using the imaging conditions for part determination stored in the imaging condition memory when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state.
Suri in the field of intelligent databases for assisting in ultrasound systems teaches: “…we introduce at least the following novel concepts: (A) Intelligence Knowledge Data Base Reconstruction: we mimic the histologist and a physician…(B) Ethnicity/Race/Age/Gender Classification/Nature of the Disease: we also introduce a new concept where the mimicking information is assisted by the nature of the disease in a human; and (C) Guiding Marker in Design of the Intelligent Database…” (column 4, lines 45-56); “Referring now to FIG. 1, the overall system 100 of an example embodiment includes collecting the patient information (such as anatomy, ethnicity, race, gender, age, other demographics, etc.) 110 and storing this information in an aligned database system 112. The aligned database system 112 can also include a classification database as described in more detail below. The aligned database system 112 can be used for storage of prior carotid scans for one or more patients and structured based on patient demographics. The database system 112 can also be used for storage of other information, such as the patient demographic information. This complete statistical and visual information for a patient can be used to generate spatial pixel information and related images, which can be made available to a sonographer or vascular surgeon or neuroradiologist or cerebral neuroradiologist or cardiologist, or other system user. The demographic background of the patient, including anatomy, ethnicity, gender, age, medical history, and the like, can be collected when the patient arrives for the carotid or other anatomical scan. This information can be stored in the database 112…Note that the align database system 112 can have multiple databases and finds the closest match for the input. In FIG. 1, aligned database 112 is shown to have four attributes: anatomy, ethnicity (included with demographic information), gender, and age. It will be apparent to those of ordinary skill in the art that other patient attributes or characteristics may similarly be retained in the database 112.” (column 7, lines 17-56).
Since Okamura has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in the processing capabilities of Okamura the capability of using stored in advance pattern data and imaging conditions for generating ultrasound images and determine an imaging part being an anatomical part as taught in Suri for creating and using intelligent databases that utilizes image data to classify the data (Suri, Abstract).
  Suri does not teach determination of the ultrasound probe being in an aerial emission state or a contact state in a case a certain structure is visualized or not.
Kishimoto in the field of ultrasound diagnostic systems and methods teaches with regards to the different states, aerial emission state and contact state: a judging section, Fig. 1, element 22, that judges whether the probe is left in the air (i.e. aerial emission state) and a control section, Fig. 1, element 26, that outputs a command function to the transmit/receive section based on the signal from the judging section which is displayed (see Figs. 1 and 6) [0028-0029]. The probe when determined is in contact with the surface of the subject drives a signal based on the command from the control section for ultrasonic wave transmission supplied to the probe from the transmit/receive section to irradiate a region on the subject, the received reflected echo signals are converted into a digital signal from which a reconstructed image is generated from [0029-0030]; Specifically, the variance is measured as having characteristics, such as "brightness is high and variance is large" when the probe is left in the air as compared to when the test subject is imaged, and the variance is stored in the storage section. The B image judging unit 13 outputs a left-in-the-air detection signal when the integrated value is a high level for a certain period of time or greater in the entire image or the region of interest, or when the calculated variance is larger than the set variance (threshold). The setting of the conditions of the integrated value and the variance of the B image judging unit 13 can be optionally conducted by the operator with the operation console 30.[0035]; “Step 101: In regard to the probe 10 being left in the air, when the judging section 22 detects (Ta) that the integrated value of the brightness of the B image has exceeded the preset threshold for a certain period of time or greater, or when the calculated variance is greater than the set variance (threshold) it is assumed that the probe 10 is left in the air. On the other hand, when the integrated value of the brightness does not exceed the preset threshold, or when the computed variance is smaller than the set variance (threshold), the processing of step 101 is repeatedly conducted. This threshold is set beforehand with the operation console 30 so that the brightness of the B image becomes whitish when this value has been exceeded. At the same time that the judging section 22 detects the brightness of the B image, the drive condition of the probe 10 (e.g., the transmission voltage relating to the transmitted ultrasonic wave, the number of transmitted waves, the repetition frequency, the transmission range of the ultrasonic beam, etc.) or the frame rate of the B image, is identified and saved as data in the storage section (not shown).” [0039-0040]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the processor of the combination Okamura, Chono and Jabri to determine whether the ultrasound probe is in an aerial emission state or a contact state with the subject; and wherein the processor generates the ultrasound image using the imaging conditions for part determination stored in the imaging condition memory when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state as taught in Kishimoto “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Kishimoto, [0008]).
Kishimoto teaches variance comparisons between the region of interests to determine if the probe is in contact or aerial state. Variance is larger when the probe is left in the air rather than in contact with a subject. Kishimoto is silent to a certain structure is visualized in the contact state.
Wong in the field of ultrasound diagnostic systems and methods teaches determination that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial emission state in a case no structure is visualized in the B-mode image as seen in Figs. 2-3, [0031-0034][0046][0076][0079-0080]. “Decoupling of the transducer 12 from the patient is detected. Any detection technique may be used. In one embodiment, air adjacent to the transducer is detected from the scan data. Air may lack speckle, so a speckle threshold is applied to detect the air. In other embodiments, air is detected by a consistent lack of echo signals. Low backscatter may indicate air. A same signal for a sufficiently long time (e.g., 10 seconds) may indicate air. In other embodiments, motion of the probe is detected regardless of detecting any air. If the probe rotates away and/or moves away from the patient as shown by anatomy or speckle tracking, displacement away from the patient is detected. The ultrasound system continuously (e.g., real-time), periodically, or occasionally analyzes the acquired data to determine whether the transducer 12 is touching the patient. If the transducer transitions away from the patient, such as shown in FIG. 3, this transition is detected. The sonographer may be involved in conversation, may be examining other sensors or information in a patient room, or may otherwise be distracted or change focus away from scanning. Similarly, the sonographer may be, at least temporarily, done scanning and imaging the patient.” [0031-0032]; “The monitoring of act 52 performs the same detection as used in act 44. When the data indicates no air or signals associated with coupling to tissue, displacement back to the patient is detected. By repeating the detection, a change in coupling between the transducer 12 and the patient may be detected. In alternative embodiments, different detection is used to monitor for coupling than is used for detecting decoupling. For example, signal amplitude or transducer motion with tissue tracking is used to detect decoupling. The monitoring for return to coupling is performed with speckle analysis. If speckle is detected for a location, sub-region, or substantial amount (e.g., 60%) of the field of view, coupling is identified as having occurred.” [0046]; “The display 24 operates to generate an image from data provided by the image processor 22. The display 24 receives scan converted ultrasound data and displays an image. An image is generated for each frame of data. For real-time ultrasound imaging, the display 24 receives frames of data and displays a sequence of ultrasound images each representing the region 14 or overlapping portions thereof. Images responsive to the scans of the patient are displayed on the display 24 during normal scanning.” [0079].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination Okamura, Suri and Kishimoto to determine that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial emission state in a case no structure is visualized in the B-mode image as taught in Wong “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Wong, [0008]).
Regarding Claim 12, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein determination of the imaging part is not performed when it is determined that the ultrasound probe is in the aerial emission state and the determination of the imaging part is performed when it is determined that the ultrasound probe has been changed from the aerial emission state to the contact state with the subject, is substantially similar in scope with corresponding limitations recited in Claim 2 and is therefore, rejected under the same rationale.
Regarding Claim 14, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the imaging conditions are gradually changed from the imaging conditions for part determination to the selected imaging condition for each part when the part determination has been completed, is substantially similar in scope with corresponding limitations recited in Claim 4 and is therefore, rejected under the same rationale.
Regarding Claim 15, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the B-mode image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of frames, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
Regarding Claim 16, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the B-mode image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of frames, is substantially similar in scope with corresponding limitations recited in Claim 6 and is therefore, rejected under the same rationale.
Regarding Claim 17, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein an amount of movement of the ultrasound probe is detected and the B-mode image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected is equal to or greater than a predetermined threshold value, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.
Regarding Claim 18, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein an amount of movement of the ultrasound probe is detected and the B-mode image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected is equal to or greater than a predetermined threshold value, is substantially similar in scope with corresponding limitations recited in Claim 8 and is therefore, rejected under the same rationale.
Regarding Claim 19, the combination of references Okamura, Suri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Okamura further teaches: wherein the imaging conditions include ultrasound beam scanning conditions used to transmit and receive the ultrasound beam and B-mode image generation conditions used to generate the B-mode image from the received signal (transmission and reception conditions, [0062]; image quality condition setting, [0064]).
Regarding Claim 20, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Okamura further teaches: wherein the imaging conditions include ultrasound beam scanning conditions used to transmit and receive the ultrasound beam and B-mode image generation conditions used to generate the B-mode image from the received signal (transmission and reception conditions, [0062]; image quality condition setting, [0064]). 

Response to Arguments
In response to applicant's arguments against the references individually, specifically regarding Wong, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wong in the field of ultrasound diagnostic systems and methods teaches determination that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial emission state in a case no structure is visualized in the B-mode image as seen in Figs. 2-3, [0031-0034][0046][0076][0079-0080]. Applicant’s interpretation is narrower then details provided in the claim limitations and rejected using the prior art of record provided as a whole. 
Applicant’s arguments regarding references Chono and Jabri are moot in view of new ground of rejection does not rely on the references applied in the prior art of record, the rejections in this office action rely on reference Suri. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793